Case:19-11317-SDB Doc#:22 Filed:12/17/19 Entered:12/17/19 16:24:44 Page:1 of 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

In re: David Lovern Roberts Chapter 13
Susan Brewer Roberts Case No. IF - 113 7
Debtor(s)

Trustee’s Motion To Confirm Plan As Amended

Trustee moves that Debtor’s(s’) plan be confirmed, The plan, as amended commits Debtor’s(s’) disposable
income to the plan for a period of at least thirty-six months and otherwise conforms to the requirements of
Title 11. The plan, as amended will pay $.__ | __ __ or more to unsecured creditors, but in any event will
not pay lessthan. _—_—-% of the total allowed unsecured claims.

Debtor’s(s’) plan is amended to:

[_] Raise payments/extend plan as follows: __

 

 

[_] Change valuation(s) as follows: __

 

 

 

 

 

 

FJ Allow/Modify/Disallow claims as follows: Fie s} Rdalit, Boles cler~ shl be Secorel
a 1% 305.2 at FA ibrsk, peoo rime al Abe of $109.

 

 

 

 

[_] Other:

 

 

 

 

 

 

Trustee certifies that none of the foregoing amendments require notice to creditors, other than those whose

consent has been given. This _/G dayof December _ 7) _ CF

Chapter 13 ee for ~/S

Huon Le, 59 arin Fred Corpor tf

ew _ ee er Saree
Lf? JS AB
ail = == op ‘sy z ! pup Creditor’s Cotnse! For A et Y

‘«

 

 

 

 
  

 

Debtor ° Creditor’s Counsel

Debtors Creditor’s Counsel OO —
we

Revised 12/1/2017 Form 2017-4-A
